Greenbaum, J. (concurring).
The case was tried by plaintiff upon, the theory that defendant’s" car had" been *512brought to a full stop when it neared or reached the Columbus monument on Fifty-ninth street and that while the plaintiff was in the act of alighting, after the car had come to "a full ■stop, it was suddenly and without warning to her started, with the result that she was thereby thrown to the ground and injured.
On the part of defendant, it was shown that the plaintiff ■did not attempt to get off, after the car had stopped, but ¡that she stepped off while the car was in motion and before .it had been brought to a stop.
The clear cut issue of fact thus presented was whether 'the car had actually come to a stop when the plaintiff had 'begun to alight, or whether it was then in motion and slowing up.
Unless we are prepared to reverse the judgment because it is against the weight of evidence, it seems clear to me that the circumstances under which the plaintiff asserts she attempted to get off the ear were sufficient, to warrant.a jury in finding that the conductor of the car should have anticipated that a passenger might attempt to alight.
The proofs in the case do not establish that the car came to a momentary stop by reason of a temporary exigency, nor that the place where plaintiff claims the car stopped when she attempted to alight was not at or near the place where ■defendant’s cars customarily stopped.
There is nothing in the record to indicate that the defendant desired the trial justice to explain to the jury that actual or implied notice of the passenger’s intention to alight must he established by the plaintiff or to have the jury pass upon the question as to whether or not the place where plaintiff -claims that the car came to a full stop was the regular stopping place:
¡No issue was presented that the car had been momentarily ■stopped before reaching the customary stopping place and that the accident to plaintiff happened in her attempt at that instant to leave the car.
Both parties tried the case upon the theory that the issue between them was as to whether the car had first stopped mnd then suddenly started up before plaintiff could safely *513alight, or whether it was in continuous motion at the time plaintiff started to get off the car and that it did not come to any stop until after plaintiff fell; and I do not think that this court should now hold, as matter of law, that plaintiff failed to establish any cause of action.
I am, however, of the opinion that the evidence largely preponderates in favor of defendant and, for that reason, the judgment should be reversed.